DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/29/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-25, filed on 09/09/2020, are under consideration. Claims 5-7, 12, 14-19 and 24 are amended to remove multiple dependencies and claims 26-31 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 is unclear because it does not recite what is being contacted with the catalyst material in the moving bed reactor in line 3; this claim recites two contacting steps but only one step is being carried out between the catalyst and the feedstock. Here, it is also not clear if the catalyst material (of line 3) is being contacted with the heat exchanger or if the heat exchanger is providing the delta enthalpy through a different mechanism such as preheating the feed or inter-stage heating of the reaction zone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaram et al. (US 2019/0023998).

1-C4 or C2-C6 hydrocarbons [0017] to make olefins [0023]-[0024]; the dehydrogenation feed is heated/preheated to the dehydrogenation temperature [0029] and [0033]-[0034] and is then fed to a dehydrogenation reactor that can be a moving bed reactor [0036]. Here, Sundaram is assumed to provide 100% of the delta enthalpy needed for the dehydrogenation by using the heat exchanger (radiant coils in the pyrolysis furnace, labels 3, 8 and 24 in Fig. 1 and discussion in [0016] and [0019]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2019/0023998)
	It is noted that Sundaram does not explicitly suggest the process details regarding the separation of the catalyst from the product and returning the catalyst as recited in pending claims 2-3, about the temperature controls of claim 4, about how to place the heat exchanger and the types of heat exchangers as recited in pending claims 5-13, the auxiliary streams of pending claims 14-16, about the pressure of pending claim 17, about the hydrogenation metals of pending claim 18, about the regeneration of the catalyst in pending claims 19-23, and about the exact dehydrogenation products as recited in pending claims 24-25.
	However, all these limitations are reasonably known in catalytic dehydrogenation and one of ordinary skill in the art can easily incorporate these steps into the method of Sundaram.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772